Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered May 4, 1992, as amended May 5, 1992, convicting him of assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
We disagree with the defendant’s contention that the trial court committed reversible error when it discharged as unavailable a sworn juror and replaced him with an alternate juror after questioning the discharged juror in defense counsel’s presence, but without the defendant’s direct participation in the process. The record shows that defense counsel consented to the discharge (see, People v Carbonaro, 162 AD2d 459). Thompson, J. P., Balletta, O’Brien and Florio, JJ., concur.